Citation Nr: 0209012	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  97-32 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include Post-traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from May 
1990 to December 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1997 rating 
decision by the Philadelphia, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
service connection for PTSD.  The issue was later 
recharacterized by the RO as service connection for a 
psychiatric disorder to include PTSD.  The veteran appeared 
at a personal hearing before a hearing office at the RO in 
November 1997.  When the case was previously before the Board 
in December 1998 and February 2001, it was remanded for 
further development.


FINDINGS OF FACT

1.  The veteran did not serve in combat.

2.  There is no competent evidence corroborating the 
occurrence of an in-service stressor.

3.  There is no competent evidence linking the veteran's 
variously diagnosed psychiatric condition, including PTSD, to 
his military service; no psychiatric disorder was manifested 
in service; and a psychosis was not manifested in the first 
post-service year.


CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include 
PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The RO has reviewed this case under the VCAA and implementing 
regulations.  The veteran was advised of this in an April 
2002 supplemental statement of the case.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes 
service medical records, private medical records, VA 
examination reports, and VA treatment records.  The veteran 
has been notified of the applicable laws and regulations.  
The Board remand, rating decisions, statement of the case, 
and supplemental statements of the case have informed him 
what he needs to establish entitlement to the benefit sought 
and what evidence VA has obtained.  The veteran was 
specifically notified of the provisions of the VCAA in March 
2002 correspondence. 

Factual Background

Service personnel records reveal that the veteran served as 
an infantryman in the continental United States for his 
entire enlistment.  Although an infantryman during the 
Persian Gulf War, he never served overseas and did not engage 
in combat.  He did undergo Prisoner of War (POW) training at 
Fort Drum in June 1991.

Service medical records reveal that in February 1992, the 
veteran reported problems with drinking and some family 
problems.  An undated treatment intake form shows he was 
referred for treatment for alcohol abuse.  In October 1992, 
the veteran underwent a mental health evaluation in 
connection with a Chapter 14 separation from service for 
misconduct.  Alcohol abuse was noted; no psychiatric 
disability was diagnosed.

In August 1993, the veteran was examined in connection with a 
claim for compensation and pension benefits.  There were no 
complaints of any psychiatric illness or symptoms.

In May 1994, the veteran was treated for lacerations of his 
right wrist.  He had cut the wrist on a broken mirror.  
Treatment records did not indicate the circumstances.

On private examination in February 1996 in connection with a 
claim for Social Security benefits, it was noted that the 
veteran had lacerated his right wrist when he struck a mirror 
in a fit of anger.  He denied any psychiatric treatment in 
the Army.

On March 1996 psychiatric examination in connection with a 
Social Security claim, the veteran described being beaten by 
fellow servicemen while on a "mission."  The diagnosis was 
a major depressive disorder and alcohol dependence in partial 
remission.

VA hospitalization records from August and September 1996 
reveal diagnoses of PTSD and bipolar disorder.  Although the 
scars on the veteran's right wrist were noted on 
examinations, there is no mention of any suicide attempt or 
angry outburst that caused the injury.  The veteran described 
traumatic events from service in the Persian Gulf War, 
including seeing exploding land mines and bobby traps.  PTSD 
was diagnosed based on his accounts of combat experiences.

On November 1996 VA psychiatric examination, the veteran 
reported a 1994 attempt at suicide by cutting his wrists.  He 
denied any psychiatric treatment at that time, but did report 
seeing a psychiatrist in the Army.  He reported a traumatic 
experience during POW training, in which other soldiers hung 
him upside down from a tree and beat him with sticks, then 
forced him to eat dirt and threw muddy water on him in his 
foxhole.  Bipolar disorder and alcohol dependence in early 
remission were diagnosed.  The examiner stated that he would 
not diagnose PTSD without some verification of the alleged 
stressor event and its severity.

On August 1997 private psychiatric examination in connection 
with a claim for Social Security benefits, the veteran 
reported being tortured during POW training.  He alleged his 
unit members hung him from a tree, beat him with sticks, 
almost drowned him, and put him in a hole where they poured 
feces and urine on him.  He was warned not to report the 
incident, or things would be hard on him.  He reported a 
suicide attempt by cutting his wrist in 1994.  He reported 
service in combat during Desert Storm.  Paranoid 
schizophrenia and PTSD related to his Army experience were 
diagnosed.

The veteran testified at a personal hearing at the RO in 
November 1997.  He reported that he underwent POW training 
with his unit at Fort Drum, and in the course of the training 
was tortured by his unit members during a "mock lynching."  
This involved hanging him upside down from a tree and beating 
him with sticks.  He was then returned to his foxhole and 
human feces and urine were poured on him.  Another soldier 
was similarly treated.  The second man reported it, but the 
appellant was threatened with harm if he did.  He submitted a 
statement from his mother repeating the allegations.  She was 
not present, but was told of the incident at the time.  The 
veteran reported seeing a psychiatrist once in service for 
the trauma and other problems.  He sated that he cut his 
right wrist when he punched a mirror during a flashback to 
the torture.  He was trying to protect himself.

On March 1998 VA general medical examination, the veteran 
reported that he attempted suicide in 1994 by slashing his 
right wrist.

In April 1999, the Office of the Chief of Staff at Fort Drum 
responded to an inquiry from the RO regarding the veteran's 
POW training in June 1991.  The veteran was present at Fort 
Drum at the time, as were the individuals he identified from 
his unit.  However, there was no record of the incident he 
reported.  One soldier in his unit was injured, but the 
officer who investigated the incident had interviewed the 
veteran, who stated he was not involved in the incident and 
denied anyone was urinated or defecated on. 

On September 1999 VA psychiatric examination, the veteran 
reported that he was stationed in Egypt during the Persian 
Gulf War, but did not experience combat.  He claimed that he 
was tortured during POW training, when he was hung upside 
down from a tree and beaten with sticks.  Feces and urine 
were dumped on him in a foxhole.  He initially reported this 
took place in Egypt, but then corrected himself and stated it 
took place in the United States.  He reported the onset of 
bipolar disorder was in 1995, and hence the disorder was not 
service-connected, as it arose several years after separation 
from service.  A review of the claims file showed "no 
supporting documents about this patient ever suffering from 
mental illness during his Army career."  The review included 
service medical records.  When asked why the separation 
examination included no psychiatric complaints, the veteran 
reported he didn't list his mental condition to speed his 
departure from the Army.  A "possibility" of bipolar 
disorder was diagnosed because at the time of examination, 
the veteran was in a normal state of mind.  PTSD was "most 
probably told in exaggeration" in light of the discrepancies 
the examiner noted from earlier recitations of the stressor.

In an August 2000 addendum to the September 1999 examination 
report, a second VA doctor opined that the veteran did not 
meet the diagnostic criteria for bipolar disorder.  He felt 
that the prior examiner's comments indicated that the 
criteria for PTSD also were not met.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities, such as psychoses, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection for PTSD requires 
medical evidence of a diagnosis of that condition, a link 
between the PTSD and an in-service stressor, and "credible 
supporting evidence that the claimed in-service stressor 
occurred."  38 C.F.R. § 3.304(f).  Where the claimed 
stressor relates to combat with the enemy, and the evidence 
establishes that the veteran did engage in such combat, the 
veteran's lay testimony alone may establish the in-service 
stressor.  Id.

An acquired psychiatric disorder was not manifested in 
service, and a bipolar disorder was not diagnosed or 
manifested, according to both the medical records and the 
veteran's statements, until several years after service.  
There is no record of treatment in service for any 
psychiatric complaints.  Mental health counseling the veteran 
received prior to his separation was for alcohol abuse.  A VA 
examiner who reviewed the service records found no evidence 
of any mental illness during service, and was skeptical as to 
whether the disease was actually present.  There is no 
competent opinion relating current psychiatric disability to 
service.  Hence, there is no basis in the record for either 
direct or presumptive (for a psychosis) service connection 
for a psychiatric disability.

Regarding the specific claim of service connection for PTSD, 
the record shows that the veteran did not serve in combat.  
Accordingly, corroborating evidence of alleged inservice 
stressors in required as a requisite for establishing service 
connection for PTSD.  The veteran has offered varied accounts 
of inservice stressors.  His initial account, of exposure to 
combat in the Persian Gulf, is shown by service personnel 
records to be false.  He has also given varied accounts of 
torture he allegedly underwent during POW training.  These 
are not corroborated by official records.  Although the Army 
confirmed that POW training took place, that the veteran 
participated, and that there was an injury to a member of his 
unit, it was also established that he was not involved and 
that the type of stressor event he describes had not 
occurred.  Based on the official records, and the numerous 
discrepancies in the veteran's allegations, as well as his 
outright fabrications (e.g. service in combat and in Egypt), 
the Board finds that there is no verified in-service 
stressor.

The diagnoses of PTSD of record are all based on false 
histories reported by the veteran and must be considered in 
that context.  There is no diagnosis which relates PTSD to a 
verified stressor.  The Board notes that one examiner 
declined to diagnose PTSD because the stressor was not 
confirmed.  Without confirmation of a stressor or a diagnosis 
of PTSD based on a confirmed stressor, service connection for 
PTSD is not warranted.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

